Title: From George Washington to George Clinton, 28 February 1797
From: Washington, George
To: Clinton, George


                        
                            My dear Sir, 
                            Philadelphia 28th Feb. 1797.
                        
                        Your favour of the 14th instt with a Postscript of the 24th came to my hands
                            yesterday: and I hereby acknowledge the receipt of Mr Wilkes’s draught on the Cashier of the
                            Bank of Pennsylvania for the sum of two thousand five hundred dollars on account of our
                            joint concern in the lotts in Coxburgh—and which, as appears by the items of an account
                            enclosed overpays my dividend of the receipts £26.0.1—1/2 York Currency.
                        Whenever it shall suit your convenience I would thank you for informing me what
                            lotts remain unsold, and at what price you think it probable they will sell, &
                            when—No injury, I am persuaded, has been sustained hitherto, but the contrary by delay in
                            the Sale; but whether a further postponement will be advantageous, or not, your means
                            (greater than mine) will enable you to decide.
                        Future payments may be made by draughts on the Bank of Alexandria or Columbia;
                            in Post notes; or (which is less desirable because more hazardous) in Bank notes of the
                            United States by the Mail.
                        
                        I have been constant in my enquiries after your health and with sincere
                            pleasure heard, latterly, that it was well restored. As early in next week as I can make
                            arrangements for it, my journey for Mount Vernon will commence—Twenty miles from which I
                            think it is not likely I shall ever be again. But if business, inclination, or any other
                            cause should ever induce you to visit that hemisphere, I can assure you with much truth,
                            that I shall be extremely happy to see you under the shade of vine & figtree, Mrs
                            Washington unites cordially with me in every good wish for you, Mrs Clinton &
                            family—and with sincere esteem and affectionate regard I am—My dear Sir Your Obedient
                            Servant
                        
                            Go: Washington
                            
                        
                    